DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pores” in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses “The invention proceeds from” which is a phrase, which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 is objected for not providing/written with proper indentations (MPEP 608.01(m)). In addition, the claim is missing any transitional phrase(s). Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “Forming a working channel” should be “forming a working channel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “An endoscope device for an endoscope with at least one working channel” and the claim is indefinite because it is not clear what is defined to be an endoscope device and what is defined to be an endoscope. It is not clear what are parts/constituents of an endoscope device, and what are parts/constituents of an endoscope. Appropriate correction/clarification is required.
Claim 18 recites “An endoscope comprising an endoscopic device” and it is unclear at least for the same reason stated above for Claim 1. Appropriate correction/clarification is required.
Claim 20 recites “an endoscope device for a flexible endoscope”, and it is unclear at least for the same reason stated above for Claim 1. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzpatrick (US 20100256445).
Regarding Claim 1, Fitzpatrick discloses an endoscope device for an endoscope with at least one working channel (Figs.1-2, abst. endoscopic working channel), 
which has a tubular working channel sheath (10) that delimits a working channel volume of the working channel (Figs.1-2, abst. endoscopic working channel), 
the working channel sheath (10) having at least one first sheath layer (Figs.1-3E, [0020]-[0021] working channel including inner tube 12) which comprises at least one plastic material ([0020]-[0021] an inner tubular structure or tube 12 fabricated from PTFE), 
and having at least one further sheath layer (Figs.3B-E, outer tube 16) which comprises at least one further plastic material ([0021] outer tube ePTFE), which is different than the plastic material of the first sheath layer (Figs.3B-3E, [0020]-[0021] inner tube PTFE and outer tube ePTFE), 
wherein the first sheath layer (Figs.1-3E, [0020]-[0021] an inner tubular structure or tube 12) has a constant layer thickness along a principal extent of the working channel (Figs.3A-E, shows same thickness; [0020]-[0021], an inner tubular structure or tube 12), 
and wherein the further sheath layer (Figs.3B-E, outer tube 16) has a variable layer thickness in portions along the principal extent of the working channel (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
Regarding Claim 2, Fitzpatrick discloses endoscope device of claim 1, wherein the layer thickness of the further sheath layer decreases in portions along the principal extent of the working channel (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
Regarding Claim 3, Fitzpatrick discloses the endoscope device of claim 2, wherein the layer thickness of the further sheath layer decreases in portions along the principal extent of the working channel in the distal direction (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
Regarding Claim 6, Fitzpatrick discloses the endoscope device of claim 1, wherein the first sheath layer (an inner tubular structure or tube 12) and the further sheath layer (Figs.3B-E, outer tube 16) lie on each other ([0020]-[0021] working channel having an inner tube 12 bonded to an outer tube 16).
Regarding Claim 7, Fitzpatrick discloses the endoscope device of claim 3, wherein the first sheath layer (an inner tubular structure or tube 12) and the further sheath layer (Figs.3B-E, outer tube 16) lie on each other ([0020]-[0021] working channel having an inner tube 12 bonded to an outer tube 16).
Regarding Claim 9, Fitzpatrick discloses the endoscope device of claim 1, wherein the first sheath layer (an inner tubular structure or tube 12) forms an inner face of the working channel sheath (Figs.3A-E), and the further sheath layer (Figs.3B-E, outer tube 16) forms an outer face of the working channel sheath (Figs.3B-E).
Regarding Claim 10, Fitzpatrick discloses the endoscope device of claim 1, wherein an internal diameter of the working channel sheath is constant along the principal extent of the working channel (abst, endoscopic working channel; Figs.3A-E, shows constant diameter).
Regarding Claim 11, Fitzpatrick discloses the endoscope device of claim 1, wherein an external diameter of the working channel sheath is variable along the principal extent of the working channel (Figs.3C-D, shows variable diameter of outer sheath).
Regarding Claim 12, Fitzpatrick discloses the endoscope device of claim 1, wherein at least one of the plastic materials is polytetrafluoroethylene (PTFE) ([0020]-[0021] an inner tubular structure or tube 12 fabricated from PTFE).
Regarding Claim 13, Fitzpatrick discloses the endoscope device of claim 12, wherein the one plastic material of the first sheath layer is polytetrafluoroethylene (PTFE) ([0020]-[0021] an inner tubular structure or tube 12 fabricated from PTFE), and the further plastic material of the further sheath layer is expanded polytetrafluoroethylene (ePTFE)([0021] outer tube 16 is a tube of porous polymer, preferably expanded PTFE ("ePTFE")).
Regarding Claim 15, Fitzpatrick discloses the endoscope device of claim 1, wherein the plastic material of the further sheath layer has, at least in the region of a constant layer thickness, a density of less than 3 g/cm3, in particular less than 2 g/cm3 ([0020] ([0009] the density of this inner tubular structure is in the range of 1.8 to 2.2 g/cc)).
Regarding Claim 16, Fitzpatrick discloses the endoscope device of claim 1, wherein the plastic material of the further sheath layer has, at least in the region of a constant layer thickness, a density less than that of the first sheath layer ([0021]-[0022] the density of this inner tubular structure is in the range of 1.8 to 2.2 g/cc; and density range for ePTFE to function in the design of the product, can range from 0.2 to 1.9 g/cc).
Regarding Claim 18, Fitzpatrick discloses an endoscope comprising an endoscopic device, wherein the endoscopic device comprises at least one working channel (Figs.1-2, abst. endoscopic working channel), 
the working channel having a tubular working channel sheath (10) that delimits a working channel volume of the working channel (Figs.1-2, abst. endoscopic working channel), 
the working channel sheath (10) having at least one first sheath layer which comprises at least one plastic material ([0020]-[0021] an inner tubular structure or tube 12 fabricated from PTFE), 
and having at least one further sheath layer (Figs.3B-E, outer tube 16) which comprises at least one further plastic material ([0021] outer tube ePTFE), which is different than the plastic material of the first sheath layer (Figs.3B-3E, [0020]-[0021] inner tube 12 PTFE and outer tube 16 ePTFE), 
and wherein the first sheath layer has a constant layer thickness along a principal extent of the working channel (Figs.3A-E, shows same thickness; [0020]-[0021], an inner tubular structure or tube 12), 
and wherein the further sheath layer (Figs.3B-E, outer tube 16) has a variable layer thickness in portions along the principal extent of the working channel (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
Regarding Claim 19, Fitzpatrick discloses the endoscope of claim 18, wherein the layer thickness of the further sheath layer decreases in portions along the principal extent of the working channel in the distal direction (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 20100256445) in view of Ouchi (US 20040077927).	
Regarding Claim 4, Fitzpatrick teaches the claimed invention as discussed above concerning claim 3, but does not teach wherein the working channel sheath, at least in portions, is free of the further sheath layer.
Ouchi teaches wherein the working channel sheath (Fig.8), at least in portions, is free of the further sheath layer (17)(Fig.8, shows free of 17 in deformation space 19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fitzpatrick to have wherein the working channel sheath, at least in portions, is free of the further sheath layer as taught by Ouchi in order to provide elastically deformable in distal section ([0040] of Ouchi et al.). The modified device of Fitzpatrick in view of Ouchi will hereinafter be referred to as the modified device of Fitzpatrick and Ouchi.
Regarding Claim 5, the modified device of Fitzpatrick and Ouchi teaches the claimed invention as discussed above concerning claim 4, and Ouchi teaches wherein the working channel sheath (Fig.8) has a distal end portion (tip end part 13) which is free of the further sheath layer (17)(Fig.8, shows free of 17 in deformation space 19).
Claims 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 20100256445) in view of Karcher et al. (US 20180085181).
	Regarding Claim 8, Fitzpatrick teaches the claimed invention as discussed above concerning claim 6, but does not teach wherein the first sheath layer and the further sheath layer are connected to each other by cohesive bonding.	
Karcher et al. teach wherein the first sheath layer (first sleeve 60) and the further sheath layer (second sleeve 70) are connected to each other by cohesive bonding ([0090]-[0092] first sleeve part 60 is fitted in the distal end of the channel 73 in the second sleeve part 70 in particular by means of cohesive bonding).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device Fitzpatrick to have wherein the first sheath layer and the further sheath layer are connected to each other by cohesive bonding as taught by Karcher et al. in order to provide rigidly connection of sleeve parts  ([0119] of Karcher et al.).
Regarding Claim 17, Fitzpatrick teaches the claimed invention as discussed above concerning claim 1, but does not teach at least one distal endoscope tip, to which the working channel is connected by cohesive bonding.
Karcher et al. teach at least one distal endoscope tip, to which the working channel is connected by cohesive bonding ([0133]-[0135] all of the components 14 can be joined to the shaft tube 50 by cohesive bonding).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fitzpatrick to have at least one distal endoscope tip, to which the working channel is connected by cohesive bonding as taught by Karcher et al. in order to provide rigidly connection of sleeve parts  ([0119] of Karcher et al.).
Regarding Claim 20, Fitzpatrick discloses method for producing an endoscope device for a flexible endoscope comprising the steps of: Forming a working channel (Figs.1-2, abst. endoscopic working channel; [0021] working channel with high flexibility), with a tubular working channel sheath (10) that encloses a working channel volume of the working channel (Figs.1-2, abst. endoscopic working channel), 
and that has at least one sheath layer that comprises at least one plastic material ([0020]-[0021] an inner tubular structure or tube 12 fabricated from PTFE), 
and has at least one further sheath layer (Figs.3B-E, outer tube 16) that comprises at least one further plastic material ([0021] outer tube ePTFE), which is different than the plastic material of the sheath layer (Figs.3B-3E, [0020]-[0021] inner tube PTFE and outer tube ePTFE); 
maintaining a constant layer thickness of the first sheath layer along the principal extent of the working channel (Figs.3A-E, shows same thickness; [0020]-[0021], an inner tubular structure or tube 12); 
varying a layer thickness of the further sheath layer (Figs.3B-E, outer tube 16) in portions along the principal extent of the working channel (Figs.3B-E, shows variable/different thickness of outer tube 16 in different portions).
However, Fitzpatrick does not teach cohesively connecting the working channel to an endoscope tip.
Karcher et al. teach cohesively connecting the working channel to an endoscope tip ([0133]-[0135] all of the components 14 can be joined to the shaft tube 50 by cohesive bonding).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fitzpatrick to have cohesively connecting the working channel to an endoscope tip as taught by Karcher et al. in order to provide rigidly connection of sleeve parts  ([0119] of Karcher et al.).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzpatrick (US 20100256445) in further view of Sasaki et al. (US 5789047).
Regarding Claim 14, Fitzpatrick teaches the claimed invention as discussed above concerning claim 3, but does not teach wherein the plastic material of the further sheath layer has pores and, in the region of a decreasing layer thickness, is designed free of pores.
Sasaki et al. teach wherein the plastic material of the further sheath layer has pores and, in the region of a decreasing layer thickness, is designed free of pores (col.12, lns.32-60,  porous structure of the second layer into a non-porous structure, or a material such as impregnated into the end of the second layer to convert the porous structure into a non-porous structure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fitzpatrick to have wherein the plastic material of the further sheath layer has pores and, in the region of a decreasing layer thickness, is designed free of pores as taught by Sasaki et al. in order to provide superior flexibility and resistance (col.1, lns.57-col.2, lns.12 of Sasaki et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100201029 A1	Yago; Atsushi et al.
US 20040106853	Moriyama
US 20110220270 A1	Koori; Junichi
US 5885209 A		Green; Anthony D.
US 20170028167 A1	Welch; Jeffrey M. et al.
US 20180333044 A1	Jenkins; Thomas R.
Yago et al. (US 20100201029) disclose a method for production of flexible tube for endoscope comprising covering layer made of thermoplastic resin such as a urethane resin, and formed on the periphery of the tubular structure by extrusion.  (See figure below and summary).

    PNG
    media_image1.png
    434
    813
    media_image1.png
    Greyscale


Moriyama (US 20040106853) discloses an insertion unit of an endoscope in comprising, from the distal end thereof, a distal section, a bending section that is freely bendable, and a soft section having flexibility.  (See figure below).

    PNG
    media_image2.png
    430
    582
    media_image2.png
    Greyscale

Koori (US 20110220270) discloses a method for producing endoscope flexible tube. A thermoplastic polyurethane elastomer and a thermoplastic polyester elastomer were adopted for the lower layer and the upper layer, respectively, and the thickness variation rate derived from the following formula was set at 16.  (See figures and [0072]).
Green (US 5885209) discloses an endoscopic working channel and method of making same. One or both of the opposing ends of the PTFE or ePTFE tube 12 may be chemically etched, using a etchant suitable for use with polytetrafluoroethylene. The endoscopic working channel 10 may be finished by trimming the ends such that the flat ribbon wire and the plurality of elastomeric layers 14, 16, 18, 22, 24, 26 extend to a point co-terminus with each opposing end of the endoscopic working channel 10.  (See figures and summary).
Welch et al. (US 20170028167) disclose a guide catheter  comprising an outer polymer layer and an inner polymer layer. In an embodiment, the outer polymer layer and the inner polymer layer can include one or more polymers, such as PTFE, Pebax, or Polyurethane. The polymer layers can be attached to the metal structure by thermal polymer heat-shrinking or reflow. The resultant wall thickness of the polymer layers can range from 0.5 to 3.0 thousandths of an inch for each layer.  (See figures and [0052]).
Jenkins (US 20180333044) discloses a surgical instrument comprising a shaft 202 including a wall 210 comprising the inner surface 212 and an outer surface 214. The inner surface 212 of the shaft 202 defines the lumen 208 extending along the longitudinal length of the shaft 202. The working channel sheath comprises an inner liner made of polytetrafluoroethylene (PTFE), high-density polyethylene (HDPE), low-density polyethylene (LDPE), or linear low density poly ethylene (LLDPE).  (See figures and [0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795